Bell, J.
1. In order to render a promissory note a sealed instrument, tlie intention to execute it as sueli must appear both in the body of the instrument and after the signature. Jackson v. Augusta Southern Ry. Co., 125 Ga. 801 (54 S. E. 697); Brooks v. Kiser, 69 Ga. 762. It has also been held that the phrase, “Signed, sealed, and delivered in the presence of,” or the like, above the space for witnessing, does not indicate any intention of the parties to execute a sealed instrument, but is merely a statement to be signed by a witness or witnesses. Echols v. Phillips, 112 Ga. 700 (37 S. E. 977); Baxley Hardware Co. v. Morris, 165 Ga. 359 (4) (140 S. E. 869). But in the instant case the signature of the maker of the instrument sued on was immediately preceded by the words, “Given under the hand and seal of each party,” and was immediately followed by the word “Seal,” and this was a compliance with the rule that the intention to execute a sealed instrument must be indicated in the body of the note as well as after the signature. Barnes v. Walker, 115 Ga. 108 (41 S. E. 243).
2. The court did not err in overruling the defendant’s demurrer upon the ground' that the cause of action appeared to be barred by the statute of limitations.

Judgment affirmed.


Jenkins, P. J., cmd Stephens, J., concur.